Pee Curiam.
This is an appeal from an interlocutory decree directing the appellants, who are executors and trustees under the will of Samuel Dally, deceased, to render an account of their stewardship. Dally died in 1895. The complainant, by the terms of his will, is entitled to one-fourth of the income of his residuary estate. Fo account at all was filed by the appellants from the time of his death until the year 1903, and no account has been filed by them since the latter date. They have made but one payment to the complainant under the residuary devise to her. That payment was made in December, 1900, and amounted to $90. The right of the complainant to an accounting under these *617circumstances is so plain that no attempt.has been made by the appellants to support their appeal, either by printed brief or oral argument. It has practically been abandoned, and should never have been taken.
The decree brought up by the appeal will be affirmed.
For affirmance—The Chief-Justice, Garrison, Swayze, Reed, Trenohard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Dill, Congdon—15.
For reversal—None.